PER CURIAM.
Hunt appeals from the decision of the Court of Appeals for Veterans Claims (“Veterans Court”) affirming the decision of the Board of Veterans’ Appeals (“the Board”) denying entitlement to service connection for a psychiatric disability. Hunt v. Shinseki, — Fed.Appx. -, 2009 WL 1904343 (2009). Hunt argues that the Veterans Court erred in its interpretation of 38 U.S.C. § 7104(d)(1) by accepting the reasons and bases set forth by the Board for rejecting certain evidence and by not independently reviewing those reasons for adequacy and justification. In effect, Hunt is asking this court to review factual determinations. Such review is outside the scope of our jurisdiction. 38 U.S.C. § 7292(d)(2). Accordingly, we dismiss.
DISMISSED.